Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerdoum et al. US 2016/0283299 (hereinafter “Zerdoum”).
	Regarding claim 1, Zerdoum teaches: An apparatus for diagnosing a communication fault, comprising: [FIG. 1]
	a first slave module connected to each of a first communication line, a second communication line, and a third communication line, and [FIG. 1: Slave Device 1 is connected to CLK, MIOSI and MISO (master output slave input and master input slave output).]
	configured to receive a synchronization signal from a master module through the first communication line, [FIG. 1: Slave Device 1 is connected to CLK of Master Device 105. See in view of fault detector 135 example paragraph 0020.]
	receive a first output signal from the master module through the second communication line, and transmit an input signal to the master module through the third communication line; [FIG. 1: Slave Device 1 is connected to MIOSI and MISO (master output slave input and master input slave output). See in view of fault detector 135 example paragraph 0020. In summary, master device writes a specific value to each slave device. Each slave device returns the value to master device for comparison. If the value 
	a second slave module connected to each of the first communication line, the second communication line and the third communication line in parallel with the first slave module, and [FIG. 1: Slave Device 2 is connected to CLK, MIOSI and MISO (master output slave input and master input slave output).]
	configured to transmit a comparison signal that is different from the input signal to the master module through the third communication line; and [FIG. 1: Slave Device 2 is connected to MIOSI and MISO (master output slave input and master input slave output). See in view of fault detector 135 example paragraph 0020. In summary, master device writes a specific value to each slave device. Each slave device returns the value to master device for comparison. If the value the slave device returns matches the value the master device sent then no fault exists. If the values don’t match a fault exists.]
	a master module configured to transmit the synchronization signal to the first slave module and the second slave module through the first communication line, transmit a second output signal to the second slave module through the second communication line, and [FIG. 1: Slave Device 1 and 2 are connected to CLK, MIOSI and MISO (master output slave input and master input slave output) of Master Device 105.]
	diagnose whether a communication fault has occurred by comparing the input signal with the comparison signal. [FIGs. 1-2 and paragraph 0020: In summary, master device writes a specific value to each slave device. Each slave device returns the value to master device for comparison. If the value the slave device returns matches the value the master device sent then no fault exists. If the values don’t match a fault exists.]
	Regarding claim 2, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 1, wherein the first slave module is configured to receive the first output signal or See in view of fault detector 135 example paragraph 0020.]
	Regarding claim 3, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 1, wherein the second slave module is configured to receive the second output signal or transmit the comparison signal when the second slave module receives the synchronization signal. [0025: “A command including a first value is generated and transmitted to the slave device at step 215.” 0026: “A response including a second value is received at step 220... An example of this is shown in FIG. 3B, where each slave device 110A-110N provides an "echo value" response to the master device 105 or the fault detector 135.” See in view of fault detector 135 example paragraph 0020.]
	Regarding claim 4, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 1, wherein the master module is configured to select the first slave module from the first slave module and the second slave module, and transmit the first output signal to the first slave module when the first slave module is selected. [FIG. 1 and 0017: “The decoder 115 generates outputs on various slave select (SS) signal lines 120A-120N based on inputs from the master device 105. The master device 105 also communicates with the slave devices 110A-110N via additional signal lines 125, which are used to transport clock (CLK) signals, master output slave input (MOSI) signals, and master input slave output (MISO) signals.” See in view of fault detector 135 example paragraph 0020.]
	Regarding claim 5, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 4, wherein the first slave module is configured to generate the input signal corresponding to the first output signal and transmit the input signal to the master module when the first slave module receives the first output signal, and the second slave module is configured to generate 
	Regarding claim 6, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 1, wherein the first slave module and the second slave module are configured to sequentially transmit the input signal and the comparison signal respectively in response to the synchronization signal. [FIG. 1 and 0020: “During a diagnostic test, the fault detector 135 writes a different value to each ISAD location 130A-130N and reads the value from each ISAD location 130A-130N, where the value written to each ISAD location 130A-130N falls within the range assigned to that ISAD location 130A-130N. The fault detector 135 can then verify whether the value returned during an attempted read from each ISAD location 130A-130N actually falls within the range assigned to that ISAD location 130A-130N.” In other words, sequential reads.]
	Regarding claim 7, Zerdoum teaches: The apparatus for diagnosing a communication fault according to claim 1, wherein the master module is configured to compare a value of the input signal and a value of the comparison signal, and diagnose whether the communication fault has occurred based on whether a difference between the value of the input signal and the value of the comparison signal is in a predetermined range. [FIG. 1 and 0020: “During a diagnostic test, the fault detector 135 writes a different value to each ISAD location 130A-130N and reads the value from each ISAD location 130A-130N, where the value written to each ISAD location 130A-130N falls within the range assigned to that ISAD location 130A-130N. The fault detector 135 can then verify whether the value returned during an attempted read from each ISAD location 130A-130N actually falls within the range assigned to that ISAD location 130A-130N.” In other words, sequential reads.]
Claim 10 is rejected based on the same citations and rationale given to claim 1.
	Claim 11 is rejected based on the same citations and rationale given to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zerdoum in view Choi US 2014/0300364 (hereinafter “Choi”).
	Regarding claim 8, Zerdoum teaches the apparatus for diagnosing a communication fault according to claim 1, but does not disclose a battery management system. However, does teach using the method for a serial peripheral interface (SPI) bus which many battery-operated IC devices utilize.
	Choi teaches: a battery management system [Abstract: “battery management systems (BMSs)”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Zerdoum’s fault detection method for a serial bus with Choi’s battery-operated device. One would have been motivated to have combined the prior arts because a serial bus is commonly powered by a battery, e.g., laptop.
	Regarding claim 9, Zerdoum teaches the apparatus for diagnosing a communication fault according to claim 1.
	Choi teaches: A battery pack [Abstract: “battery pack”]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113